PER CURIAM.
Richard Lee McCaw (Appellant) appeals the judgment entered by the trial court after a jury trial convicting him of criminal nonsupport. We have reviewed the briefs of the parties and the record on appeal and we conclude Appellant's claims are without merit. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).